DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Amendment received 12/28/21 was entered into the record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004-351291 (“JP ‘129”).
 Regarding claim 1, JP ‘129 disclosed a sheet tray comprising: 
 	a sheet storage unit (2) comprising a bottom plate (see at least Figure 7) that stores a sheet to be placed on the bottom plate, the sheet storage unit being capable of being pulled out of a housing in a forward direction and pushed into the housing in a rearward direction to a position such that a gap (28) is provided below the sheet storage unit; and 
 	a sheet moving portion (29 or 36) directly attached to the bottom plate of the sheet storage unit, the sheet moving portion moving together with the sheet storage unit 
 	  Regarding claim 2, JP ‘129 disclosed the sheet moving portion is fixed in the gap at a position behind the sheet that has entered the gap, and pushes the sheet that has entered the gap in the forward direction when the sheet storage unit is pulled out (see Figures 4, 6, and 7).
 	Regarding claim 3, JP ‘129 disclosed the sheet moving portion pushes the sheet that has entered the gap in the forward direction to a protruding position, at which a portion of the sheet protrudes from the housing, when the sheet storage unit is pulled out (see Figures 4, 6, and 7). 
 	Regarding claim 4, JP ‘129 disclosed the sheet moving portion pushes the sheet to the protruding position when the sheet storage unit is pulled out, and then leaves the sheet at the protruding position when the sheet storage unit is pushed into the housing (see at least Figures 4, 6, and 7).
 	  Regarding claims 5-7, JP ‘129 the sheet moving portion is an elastic body that may be compressed by coming into contact with a facing surface that faces the sheet storage unit with the gap therebetween (see paragraphs 0037 and 0047).  
	Regarding claim 11, JP ‘129 disclosed a sheet transport device comprising: 
 	a housing (Figure 1); 
 	the sheet tray according to Claim 1 as mentioned above; and 
 	a sheet transport unit that includes a sheet transport path and transports a sheet, wherein the sheet transport path includes 

 		a second transport path (including R2) that receives the sheet that has been transported upward along the first transport path and transports the sheet in a second direction along the left-right direction (see Figure 1), 
 		a discharging path that receives the sheet that has been transported in the second direction along the second transport path and discharges the sheet out of the housing (to 18, see Figure 1), 
 		a third transport path that is connected to the gap and that receives the sheet that has been transported in the second direction along the second transport path when a transport passage for the sheet is switched to the third transport path from the discharging path, the third transport path transporting the sheet downward and then upward (see Figures 1 and 2), and 
 		a fourth transport path (R5) that receives the sheet that has been transported downward and then upward along the third transport path and transports the sheet in the first direction below the second transport path to feed the sheet to the second transport path (see Figure 1).  
 	Regarding claim 12, JP ‘129 disclosed the sheet transport unit includes a pair of sheet driving portions that support the sheet therebetween in a releasable manner (see Figure 1), the sheet driving portions receiving the sheet that has been transported along the second transport path and transporting the sheet downward to feed the sheet to the third transport path, and then transporting the sheet that has been fed to the third 
 	Regarding claim 15, JP ‘129 disclosed an image forming apparatus comprising: 
 	a housing (1); 
 	a sheet storage unit (2) comprising a bottom plate (see at least Figure 7) that stores a sheet to be placed on the bottom plate, the sheet storage unit being capable of being pulled out of the housing in a forward direction and pushed into the housing in a rearward direction to a position such that a gap is provided below the sheet storage unit (see at least Figure 6); 
 	a sheet transport unit that transports the sheet to a space between the sheet storage unit and a facing surface that faces the sheet storage unit with the gap therebetween (see at least Figures 1 and 2); and 
 	a sheet moving portion (29, 36) directly attached to the bottom plate of the sheet storage unit, the sheet moving portion moving together with the sheet storage unit while being in contact with the facing surface when the sheet storage unit is pulled out (see Figures 4, 6, and 7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘129.  JP ‘129 disclosed the limitations of claims 5-7 as listed above, and described the extruding portion in paragraph 0050 and Figure 7, but did not specify it extended over the entire tray width.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use a body that is shaped to extend over an entire length of a region in the gap that is entered by the sheet in a left- right direction to ensure that the sheet would pushed out with the pulling out operation of the tray. It would work wherever the sheet is situated within the gap.   

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/28/21 have been fully considered but they are not persuasive. Applicant amended the claims to require the sheet moving portion to be directly attached to the bottom plate. Applicant argued that 29 operating member 29 cannot be considered directly attached to the bottom plate.
The Examiner notes that JP ‘129 teaches alternative embodiments in which either operating member 29 or extruding portion/push out section 36 each read on the claimed sheet moving portion.  The rejection indicated that either one would anticipate the limitation.  Therefore even without addressing a broad claim construction in which .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A machine translation can be found online at https://patents.google.com/patent/JP2004035129A/en?oq=2004035129